In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-08-00140-CV
        ______________________________



              IN RE: SUSAN WOODS




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                  MEMORANDUM OPINION

       Susan Woods seeks an order from this Court directing the 71st Judicial District Court of

Harrison County, Texas, to withdraw its order severing her medical malpractice claim against

Dr. Edward Liu from Woods' remaining claims against various parties. On March 4, 2009, we

abated the proceedings in this case pursuant to TEX . R. APP . P. 7.2 and In re Baylor Medical Center

at Garland, No. 06-0491, 2008 WL 3991132 (Tex. Aug. 29, 2008) (orig. proceeding). During the

abatement period, the trial court reconsidered the at-issue severance motion and ultimately denied

it.

       The basis for Woods' petition for writ of mandamus has been resolved in her favor by the trial

court. Accordingly, we dismiss her petition as moot.




                                              Jack Carter
                                              Justice

Date Submitted:        April 14, 2009
Date Decided:          April 15, 2009




                                                 2